DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 02/05/2021 have been fully considered. Applicant’s amendments to claims 40 and 41 overcome the rejections under 35 U.S.C. 112. Applicant’s amendments and the accompanying arguments with respect to the connection electrode extending from the first anode electrode have been fully considered and are persuasive.  Therefore, the previous rejection under 35 U.S.C. has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (US 2016/0189593).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-28 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0267611) in view of Lin et al. (US 2007/0091241) and Lee et al. (US 2016/0189593).
In reference to claim 21, Chung et al. (US 2012/0267611), hereafter “Chung,” discloses an organic light emitting display device, with reference to Figures 9 and 10, comprising: a 
Chung does not disclose a connection electrode connected with the anode electrode, provided in the non- light emitting area, and made of a transparent conductive material, wherein the connection electrode extends from the first anode electrode.
Lin et al. (US 2007/0091241), hereafter “Lin,” discloses a display device including teaching a connection electrode, 130 in Figure 4, connected with the anode electrode 109, provided in the non-light emitting area (between pixel electrodes), paragraph 30, and made of a transparent conductive material, paragraph 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a connection electrode to be connected with the anode electrode, provided in the non- light emitting area, and made of a transparent conductive material. One would have been motivated to do so in order to repair a defective pixel, paragraph 44. Moreover, applying this teaching of Lin in an LCD to the OLED display of Chung would merely be to apply a variation of known work in a related field to achieve predictable results based on design incentives, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385,  (2007).
Lee et al. (US 2016/0189593), hereafter “Lee,” discloses a display device including teaching a connection electrode, RH_1 in Figure 6, connected with the anode electrode 111a, wherein the connection electrode extends from the first anode electrode, paragraphs 52, 67, and 69. It would have been obvious to one of ordinary skill in the art before the effective filing date 
In reference to claim 22, Lin discloses the connection electrode formed to overlap an anode electrode of a corresponding one of sub pixels of an adjacent pixel so as to repair the anode electrode by connecting the connection electrode and the anode electrode of the corresponding one of sub pixels of the adjacent pixel, Figures 1 and 4 and paragraphs 28 and 33. 
In reference to claim 23, Chung discloses the cathode electrode is provided in the light emitting area, the transmissive area, and an area between the transmissive areas, Figure 10 and paragraph 88.
In reference to claim 25, Lin discloses the connection electrode 130 is disposed on the same layer as the first anode electrode 109a.
In reference to claim 26, Chung discloses the anode electrode further include a second anode electrode 216a connected with the first anode electrode 221 through a contact hole, Figure 10 and paragraphs 84 and 85.
In reference to claim 27, Lin discloses the connection electrode overlaps a second anode electrode 128b of the corresponding one of sub pixels of the adjacent pixel, Figure 3 and paragraph 30.
In reference to claim 28, Lin discloses when the second anode electrode of a specific sub pixel has a defect, the connection electrode of the specific sub pixel and the second anode 
In reference to claim 44, Chung discloses the plurality of sub pixels is comprised of sub pixels that emit red light, blue light, and green light, and the sub pixels are arranged in a first direction, Figure 4A and paragraphs 51 and 52.
Regarding a sub-pixel that emits white light, the examiner takes OFFICIAL NOTICE that it is well known in the art for a plurality of sub pixels to comprise sub pixels that emit white light in addition to red, blue, and green light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the plurality of sub-pixels to comprise a sub-pixel that emits white light. One would have been motivated to do so in order to enhance the color and brightness of the display.
In reference to claims 45 and 46, Lin discloses the connection electrode overlaps the anode electrode of the corresponding one of sub pixels of the adjacent pixel in a second direction perpendicular to the first direction and the corresponding one of sub pixels is a sub pixel that emits the same light, Figure 1 and paragraph 28.
In reference to claims 47 and 48, Chung discloses the light emitting area EA and the transmissive area TA have different areas and the transmnissive area has a larger area than the light emitting area, Figure 9.

Claims 32-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0267611) in view of Lin et al. (US 2007/0091241) and Lee et al. (US 2016/0189593) as applied to claim 21 above and further in view of Kim et al. (US 2015/0097171).

Kim et al. (US 2015/0097171), hereafter “Kim,” discloses an organic light emitting display device including teaching an auxiliary electrode 142 in Figure 1C connected with a cathode electrode 153, paragraphs 31 and 73. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an auxiliary electrode to be connected with the cathode electrode. One would have been motivated to do so in order to lower the resistance of the cathode electrode, paragraph 13.
In reference to claim 33, Kim discloses the auxiliary electrode is provided in the light emitting area, EA in Figure 1C.
In reference to claim 34, Kim discloses a first bank 116 on one side of the auxiliary electrode, and a second bank 117 spaced apart from the first bank on another side of the auxiliary electrode, wherein the cathode electrode is connected with the auxiliary electrode through a spaced area between the first bank and the second bank, paragraphs 72 and 73.
In reference to claim 35, Chung does not disclose the anode electrode includes a second anode electrode in contact with the organic light emitting layer, and wherein the auxiliary electrode includes a first auxiliary electrode provided between the second anode electrode and the substrate.
Kim teaches the anode electrode includes a second anode electrode 151 in Figure 1C in contact with the organic light emitting layer152, and wherein the auxiliary electrode includes a first auxiliary electrode 142 provided between the second anode electrode and the substrate 110, paragraph 31. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the anode electrode includes a second anode electrode in contact 
In reference to claim 36, Kim discloses the first auxiliary electrode is overlapped with the second anode electrode, Figure 1C.
In reference to claim 40, Kim discloses the auxiliary electrode further include a second auxiliary electrode 160 connected with the first anode (auxiliary) electrode 142 through a contact hole, paragraph 61.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0267611) in view of Lin et al. (US 2007/0091241), Lee et al. (US 2016/0189593), and Kim et al. (US 2015/0097171) as applied to claim 35 above and further in view of Lee et al. (US 2016/0155790).
In reference to claim 37, Chung in view of Kim does not disclose the first auxiliary electrode includes a first lower auxiliary electrode and a first upper auxiliary electrode and a first cover auxiliary electrode.
Lee et al. (US 2016/0155790), hereafter “Lee 790,” discloses a display device including teaching a first auxiliary electrode includes a first lower auxiliary electrode 213 and a first upper auxiliary electrode 211 and a first cover auxiliary electrode 212, Figure 13 and paragraph 62. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first auxiliary electrode to include a first lower auxiliary electrode and a first upper auxiliary electrode and a first cover auxiliary electrode. To do so would have merely been .

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0267611) in view of Lin et al. (US 2007/0091241), Lee et al. (US 2016/0189593), Kim et al. (US 2015/0097171), and Lee et al. (US 2016/0155790) as applied to claim 37 above and further in view of Hasegawa et al. (US 2008/0309233).
In reference to claim 38, Chung in view of Kim and Lee 790 does not disclose the first cover auxiliary electrode is disposed to cover an upper surface and a side of the first upper auxiliary electrode.
Hasegawa et al. (US 2008/0309233), hereafter “Hasegawa,” discloses a display including teaching a first cover auxiliary electrode, com-sup4 in Figure 18, disposed to cover an upper surface and a side of first upper auxiliary electrode com-sup3, paragraph 121. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first cover auxiliary electrode to be disposed to cover an upper surface and a side of the first upper auxiliary electrode. One would have been motivated to do so in order to avoid a reaction between the layers of the auxiliary electrode during manufacturing, paragraph 14.

Claims 39 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0267611) in view of Lin et al. (US 2007/0091241), Lee et al. (US 2016/0189593), Kim et al. (US 2015/0097171), Lee et al. (US 2016/0155790) and Hasegawa et al. (US 2008/0309233) as applied to claim 38 above and further in view of Hwang et al. (US 2016/0172619).

Chung in view of Lin and Lee 790 does not disclose an oxidation of the first lower auxiliary electrode and the first cover auxiliary electrode is smaller than that of the first upper auxiliary electrode.
Hwang et al. (US 2016/0172619) discloses an electrode structure including teaching an oxidation of the first lower auxiliary electrode and the first cover auxiliary electrode, second layer, is smaller than that of the first upper auxiliary electrode, first layer, Figure 5 and paragraph 54. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an oxidation of the first lower auxiliary electrode and the first cover auxiliary electrode to be smaller than that of the first upper auxiliary electrode. One would have been motivated to do so in order to prevent damage to the auxiliary electrode from oxidation. 
In reference to claim 41, Kim discloses the anode electrode further includes a first anode electrode, 141 in Figure 1C, provided under the second anode electrode 151 and connected with the second anode electrode, wherein the first anode electrode and the first auxiliary electrode 142 are disposed on a same layer, and wherein the second anode electrode and the second auxiliary electrode 160 are disposed on a same layer.
In reference to claim 42, Kim discloses wherein a width of the first auxiliary electrode 142 is greater than that of the first anode electrode 141, Figure 1C.

.

Allowable Subject Matter
Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising the first anode electrode including a first lower anode electrode and a first upper anode electrode, and a first cover anode electrode, and wherein the connection electrode is connected with the first cover anode electrode; in combination with the other recited limitations in the respective base claims.
Claims 30 and 31 depend from claim 29 and would be allowable in combination with the other recited limitations in the respective base claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897